DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dean Small on 1/18/2022.

The application has been amended as follows: 
	Specification:
	
		[0076] The measured As-Vs interval and Ap-Vs interval are heart rate dependent as, during normal AV conduction, faster heart rates result in faster conduction velocities. Accordingly, the operations at 306 and 308 measure the As-Vs interval and Ap-Vs interval during similar heart rates or within a predetermined heart rate range.
		[0079] At 314, the one or more processors calculate a scale factor between a base As-Vs interval and a base Ap-Vs interval associated with the current heart rate. The base As-Vs interval and base Ap-Vs interval may be obtained during a single iteration through the operations at 302-310. Alternatively, the base As-Vs interval and base Ap-Vs interval may be obtained based on averages or other mathematical combinations of measurements obtained during multiple iterations through the operations at 302-310. The processors store the scale factor in connection with the base HR range and, as explained herein the stored scale factor is utilized during subsequent adjustments of the AV delay when a subsequent (current) HR is within the base HR range.

IN THE CLAIMS:

	1.    (Currently Amended) A method for dynamic device based AV delay adjustment, the method comprising:
providing electrodes configured to be located proximate to an atrial (A) site and a right ventricular (RV) site;
utilizing one or more processors for:
detecting an atrial paced (Ap) event or atrial sensed (As) event;
measuring an AV interval corresponding to an interval between the Ap event or the As event and a sensed ventricular (Vs) event, the AV interval associated with a current heart rate (HR);
automatically dynamically adjusting a first AV delay based directly on the measured AV interval, to define a corresponding one of a paced or sensed AV delay (AVDp or AVDs);
identifying a scale factor associated with the current HR, the scale factor representing a relation between a base As-Vs interval and a base Ap-Vs interval;
calculating a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor to define a corresponding other one the AVDp or AVDs; and
managing a pacing therapy associated with the current HR, utilized by the IMD, based on the AVDp and AVDs.

11.    (Currently amended) An implantable medical device (IMD), comprising: electrodes configured to be located proximate to an atrial (A) site and a right ventricular (RV) site;
memory to store program instructions;
one or more processors configured to implement the program instructions to: detect an atrial paced (Ap) event or atrial sensed (As) event; measure an AV interval corresponding to an interval between the Ap event or the As event and a sensed ventricular (Vs) event, the AV interval associated with a current heart rate (HR);
automatically dynamically adjust a first AV delay based directly on the measured AV interval, to define a corresponding one of a paced or sensed AV delay (AVDp or AVDs);
identify a scale factor between a base As-Vs interval and a base Ap-Vs interval associated with the current HR, the scale factor representing a relation between a base As-Vs interval and a base Ap-Vs interval;
calculate a second AV delay, associated with the current HR, by scaling the first AV delay based on the scale factor to define a corresponding other one the AVDp or AVDs; and
manage a pacing therapy associated with the current HR, utilized by the IMD, based on the AVDp and AVDs.
Allowable Subject Matter
Claims 1-18, 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 11, for a method for dynamic device based AV delay adjustment and an implantable medical device identifying a scale factor associated with the current HR, the scale factor representing a relation between a base As-Vs interval and a base Ap-Vs interval; has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792